Citation Nr: 1142194	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  05-03 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to April 2007.  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability TDIU).  


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on from a September 2003 rating action that granted service connection for PTSD and assigned an initial rating of 10% from July 2003.  In October 2010, the RO granted a 100 percent evaluation for PTSD effective from April 10, 2007.  Thus the issue now before the Board is noted on the first page of this decision. 

In August 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO. 

In a May 2008 rating decision, the RO denied a TDIU.  In a June 2008 written statement, the Veteran expressed disagreement with the decision.  The claims file does not contain a statement of the case (SOC) regarding this issue.  Under these circumstances, as a timely NOD was received following notice of the RO's rating decision but no SOC was issued in regards to the issue, the issue must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has been listed on the title page of this decision. 

The issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Prior to April 2007, the Veteran's PTSD is manifested by no more than persistent, chronic, mild symptoms, which reflect no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW 

The criteria for an initial rating in excess of 30% for PTSD prior to April 2007 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records, as well as private medical records, and he was afforded VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record thus also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional development action. 

Increased Initial Evaluation for PTSD Prior to April 2007.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126. 

The Veteran's PTSD has been initially rated as 30% disabling under the provisions of 38 C.F.R. § 4.130, DC 9411 for the period of July 2003 to April 2007.  Under that DC, a 30% rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50% rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70% rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100% rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives or one's own occupation or name. 

Considering the pertinent evidence in light of the criteria of DC 9411, the Board finds that the Veteran's PTSD has not been more than 30% disabling at any time prior to April 2007.  The medical evidence of record documents that the PTSD has been manifested by no more than persistent, chronic, mild symptoms during this period.  


The Evidence

As there is a specific time frame for the consideration of this claim, (July 2003 to April 2007) the Board will only address the evidence pertinent to the issue before it.  The Board has reviewed all the evidence in the Veteran's claims file.  The Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

On July 2003 VA psychiatric examination, the Veteran was noted to have been married for 34 years, and employed for 27 years with an airline company, most recently loading and unloading airplanes.  On mental status examination, he was alert, oriented, and attentive, nicely groomed, with good eye contact.  Overall mood was anxious, and he became tearful and tangential when speaking about Vietnam.  There was otherwise no impairment of thought process or communication.  Mood was not severely depressed, and there was no retardation of motor activity, suicidal or homicidal ideation, or evidence of psychosis.  Cognition and judgment were adequate, and he had some insight.  The assessment was mild, chronic PTSD, for which the Veteran had treated himself with long-term alcohol use, and the examiner felt that the Veteran did not need medications.  A Global Assessment of Functioning (GAF) score of 65 was assigned on the basis of mild symptoms.  

On August 2003 VA psychological examination, the Veteran was attentive, cooperative, and well oriented in all spheres, and he denied hallucinations and delusions. There was no evidence of any psychotic process.  He appeared somewhat mildly depressed, and was notably anxious.  Speech was articulate but halting and awkward in character, with short, chopped sentences.  He appeared to function well within the normal range of intelligence.  Insight was somewhat limited, but judgment was sound.  The examiner concluded that the Veteran had chronic, combat-related PTSD that was mild in intensity, and noted that he used alcohol to avert more severe symptoms.  The Veteran had been successful in his personal and vocational life, having avoided vocational difficulties and inability to forge significant relationships often seen in people who suffered from PTSD; the examiner noted that this might be attributable to the substantial social support he received from family and friends.  On the basis of this and mild symptoms, the examiner concluded that the Veteran's PTSD was not currently clinically disabling, and a GAF score of 77 was assigned.  

On January 2004 VA outpatient evaluation, the Veteran was alert and oriented in 3 spheres.  Personal hygiene was good, and there was no sign of emotional distress.  Affect was mildly blunted, and mood was appropriate.  When seen for psychiatric evaluation in February, the Veteran was noted to be using alcohol to treat himself for the hyperarousal symptoms of PTSD.  On mental status examination, he was alert, oriented, and attentive, with good eye contact.  Overall mood was anxious, and affect was mildly labile.  There was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis. Cognition, insight, and judgment were adequate.  In April 2004, the Veteran underwent a VA Agent Orange examination.  At that time, he was well oriented in all spheres and denied hallucinations or delusions.  He denied suicidal ideation.  His insight was limited, but his judgment was sound.  In early May, the Veteran was alert, oriented, and attentive, with good eye contact.  He was still anxious, with a depressed mood and blunted affect.  Speech was adequate, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were intact.  

On late May 2004 evaluation, A. B., M.S ., of Cornerstone Care, P.C., noted that the Veteran reported feeling significantly depressed at least once per month, but that this seldom lasted for more than 4 hours.  The examiner stated that the Veteran reported being depressed and that sometimes he thought about suicide.  When asked if he had a plan, he reported that he thought about driving into a wall.  It was noted that he Veteran had intrusive thoughts of Vietnam, survival guilt, and was startled by loud noises. 

On June 2004 VA outpatient psychiatric evaluation, the Veteran reported that recently-prescribed medication had helped him sleep better and made him calmer.  On mental status examination, he was alert, oriented, and attentive, with good eye contact.  Overall mood remained anxious, but there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis. Cognition, insight, and judgment were adequate.  When seen again in August, he was alert, oriented, and attentive, with good eye contact.  Mood was a bit irritable and anxious.  Speech was normal, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were adequate.  In September, he was alert, oriented, and attentive, with good eye contact, but still a little bit anxious.  Speech was normal, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were intact.  In November, the Veteran was alert, oriented, and attentive, with good eye contact.  Mood remained a little bit dysphoric, but not as anxious as it had been.  Speech was normal, and there was no psychomotor retardation, no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were adequate.  

On January 2005 VA outpatient psychiatric evaluation, the Veteran was alert, oriented, and attentive, with good eye contact.  Overall mood was just a little bit anxious, but more euthymic, and not as anxious and labile as it had been in the past. Speech was normal, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were intact.  

He was evaluated by the Vet Center in March 2005.  He was noted to be neat and oriented to person place and time, with above average intelligence.  He appeared anxious, had an inappropriate affect, was agitated, and had impaired memory function.  His judgment was impaired.  There were no delusions or hallucinations and no disorganized thinking.  His appetite was average and his sex life ok.  It was noted that he has friends.  He noted that he had not thought about suicide for a couple of years and had no homicidal thoughts.  

When seen on VA treatment in March 2005, he was alert, oriented, and attentive, with good eye contact.  Overall mood remained anxious, and there was mild affective lability, but affect was appropriate.  There was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were adequate.  A GAF score between 60 and 65 was assigned on the basis of persistent, chronic, mild symptoms.  In mid-May, he was sleeping better and was alert, oriented, and attentive, with good eye contact.  Overall mood remained a bit anxious but was more euthymic, and affect was less labile.  Speech was normal, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were adequate.  In late May, the Veteran's personal hygiene was good.  Mood was appropriate, there were no signs of emotional distress, and he did not appear to be depressed.  

On September 2005 VA outpatient psychiatric evaluation, the Veteran reported that medication helped to relax him, and sleep was good.  On mental status examination, he was alert, oriented, and attentive, with good eye contact.  Overall mood was a bit more euthymic, and he was calmer, more relaxed, and less anxious and irritable.  Affect was appropriate, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were intact.  When seen again in December, the Veteran was alert, oriented, and attentive, with good eye contact.  He was a bit more anxious, but mood was appropriate.  There was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were adequate.  

On March 2006 VA outpatient psychiatric evaluation, the Veteran was noted to have recently retired from work.  On mental status examination, he was alert, oriented, and attentive, with good eye contact.  Overall mood remained anxious, but he did not have depression.  Speech was normal, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were adequate.  When seen again in May, the Veteran reported doing better with the use of prescribed medication, and he felt calmer.  On mental status examination, he was alert, oriented, and attentive, with good eye contact.  Overall mood was less anxious, a bit calmer and a bit more euthymic. Speech was normal, and there was no impairment of thought process or communication, no suicidal or homicidal ideation, and no evidence of psychosis.  Cognition, insight, and judgment were intact. 

A private clinician offered a statement in support of the Veteran's claim in October 2011.  The examiner stated that the Veteran has displayed since 2003, if not earlier, severe and profound symptoms of social isolation, occupational dysfunction, and the incapacity to manage basic personal relationships.  It was stated that the Veteran seemed less psychiatrically ill during the time frame in question since he was using alcohol.  The clinician noted that although the Veteran was able to maintain employment until January 2006, his decline began before this.  It was reported that his symptoms worsened in 2003 and were pervasive and severe in 2003.  The examiner stated that in the early 2000's the Veteran had hyper arousal, sleep difficulty, anger, severe violence potential, suicide ideation, hypervigilance and difficulty concentrating and functioning.  He opined that the Veteran is clearly and profoundly disabled due to PTSD. 

Considering the evidence in light of the criteria noted above, the Board finds that the Veteran's psychiatric symptoms are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, thus meeting the criteria for no more than a 30% rating from July 2003 to April 2007.  In reaching this determination, the Board has considered the medical evidence which shows that during this time frame he generally has no more than persistent, chronic, mild symptoms when compliant with a regimen of prescribed medication and advice to decrease alcohol consumption.  The Veteran's grooming and hygiene have been consistently normal, he has described functioning satisfactorily in his family social relationships, and his psychiatric impairment never significantly impaired his ability to work for many years.  The Veteran specifically reported exacerbation of PTSD symptoms in 2007.  

The Board finds that the symptoms associated with the Veteran's PTSD simply do not meet the criteria for at least the next higher 50% rating, that is, occupational and social impairment with reduced reliability and productivity due to certain symptoms; rather, the Board finds that those delineated symptoms are not characteristics of the Veteran's current psychiatric disability.  Specifically, he has not been shown to have a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

The Board also notes that the Veteran has been assigned GAF scores ranging from 60 to 77, as reflected in VA clinic records and examination reports.  According to the 4th Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., a  flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends, having conflicts with peers or co-workers). GAF scores between 61 and 70 are indicative of some mild symptoms (e.g., a depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but indicate that the subject generally functions well, and has some meaningful interpersonal relationships. GAF scores between 71 and 80 are indicative of symptoms, if present, that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), or no more than slight impairment in social, occupational, or school environment (e.g., temporarily falling behind in schoolwork). 

There is no question that a GAF score and its interpretations are important considerations in rating a psychiatric disability; however, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the percentage disability rating issue; rather, a GAF score must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). In this case, the medical evidence of record fails to show that the Veteran's PTSD symptoms include a flat affect, circumstantial speech, having only a few friends, conflicts with peers or co-workers, occasional truancy, or theft within the household; rather, they indicate that he generally functions well, and has some meaningful interpersonal relationships. 

Neither does the evidence show that a rating of 70 percent or 100 percent is warranted during this time frame.  There is no indication of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The Veteran indicated during this time frame that he had suicidal ideation in May 2004; however, he denied having this symptom in June 2004 and again in August 2004, November 2004, and in January 2005.  He stated in March 2005 that he had not thought about suicide "for a couple of years", and he also denied suicidal ideation on another treatment report of March 2005, as well as in May 2005, September 2005, December 2005, March 2006, and May 2006.  No other criteria for a 70 percent rating were evident.  The Veteran stated during his hearing before the undersigned in August 2007 that he had thought of killing himself many times, but did not tell his doctor.  However this was not documented in the record contemporaneously during his evaluation examinations or in his therapy.  The Board gives greater weight to the findings documented during his treatment rather than to statements made in support of the claim for a higher rating.  One documented notation of suicidal ideation in the record in and of itself does not support a finding that a 70 percent rating is warranted.  

Further, a 100% rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives or one's own occupation or name.  None of these criteria are shown on examination during this time frame.  

The Board notes that a private examiner has offered an opinion as to the severity of the Veteran's disorder during this time frame.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept or reject an opinion.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion includes the accuracy of the factual premise underlying the opinion.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical opinion without supporting clinical data does not provide the required degree of medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the opinion of the private examiner is not supported by the medical evidence in the file.  It is noted that the examiner stated that the Veteran displayed severe and profound social isolation and occupational impairment during this time frame; however, the record shows that in August 2003, it was noted that he had substantial social support from family and friends.  In March 2005, it was noted that he has friends.  When he testified before the undersigned he noted being married for 38 years and that he got along with his wife and two daughters.  He stated that he sees his children and his grandchild.  He stated that he had some friends other than Vietnam Veterans.  As to occupational dysfunction, the Veteran was able to work for 30 years and then worked part time for a year.  He testified that he retired in 2006 because he started getting depressed and that after he left his part time job in April 2007, he had an increase in his symptoms of PTSD, not in 2003 as stated by the private clinician.  The Board notes that in an August 2007 statement, A.B., M.S, noted that the Veteran reported increased problems since retiring from work, with increased anxiety, depression, and alcohol consumption, and opined that lack of employment had clearly exacerbated his PTSD.  The symptoms described by the private examiner in October 2011 do not support a finding of severe and profound disability prior to April 2007.   

The Board has reviewed the lay statements of the Veteran of the parties who submitted statements in behalf of the Veteran.  In this regard, lay statements are considered to be competent evidence when describing symptoms, behavior or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These parties are competent to report that his symptoms are worse.  Layno, 6 Vet. App. at 470.  However, in evaluating a claim for a higher rating for PTSD, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.   See Massey, 7 Vet. App. at 208.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu, 2 Vet. App. at 494. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating pursuant to Fenderson, and that the claim for an initial rating in excess of 30% for PTSD from July 2003 to April 2007 must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

ORDER

An initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to April 9, 2007 is denied.  


REMAND

As noted in the Introduction, in a May 2008 rating decision, the RO denied a TDIU.  In a June 2008 written statement, the Veteran expressed disagreement with the decision.  His representative has argued that a TDIU is warranted from January 2006 to April 2007 in an October 2011 letter to VA.  The claims file does not contain a statement of the case (SOC) regarding this issue.  Under these circumstances, as a timely NOD was received following notice of the RO's rating decision but no SOC was issued in regards to the issue, the issue must be remanded for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the claim is REMANDED for the following action: 

The AMC/RO should issue the Veteran and his representative a statement of the case (SOC) on the issue of entitlement to a TDIU.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


